DETAILED ACTION
Claims 1-20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 17 September 2019 are accepted.
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
See MPEP §2106.
Step 2A is a two prong inquiry. MPEP §2106.04(II)(A). Under 2A(i), the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and 

Strikethrough in step 2A(i) analysis is used to denote additional limitations while bolded claim language in step 2A(ii) indicates the identified abstract idea.

Claim 1 step 2A(i):
The claim(s) recite:
1. A method , the method comprising:
receiving a capacity function associated with a first machine of the plurality of machines, wherein the capacity function is defined by one or more parameters characterizing the first machine;
receiving a record of historical production data associated with the first machine;
calculating based on the capacity function and the record of historical production data, an augmented capacity function that is defined by the one or more parameters and a quantity relating to parts waiting for processing (WIP); and
simulating the operations of the plant based on the augmented capacity function.
Simulating operations of a plant is a method which can be performed mentally in the human mind.
The recited receiving steps are recited broadly enough to encompass mental processes of observation. For example, observing the physical capacity of a machine and noting the previous day/weeks utilization of a machine are mental process steps of observing to receive respective capacity and historical production data.
Calculating a capacity along with consideration of historical production data is a calculation which can be performed mentally in the human mind.
Simulating operation of the plant encompasses mental visualizing and planning to evaluate how to operate a plant. Accordingly, simulating as currently recited encompasses mental processes which can be performed in the human mind.
This falls within the mental process grouping of abstract ideas. See MPEP §2106.04(a)(2).
To further illustrate this point using an example is illustrative. The Specification discusses semiconductor wafer lot fabrication. Specification ¶3. Wafer fabrication involves complicated processes of wet clean, photolithography, ion implantation, dry etching, wet etching, plasma etching, thermal Id. However, claim 1 is not limited to this specific example recited in the Specification. Claim 1 does not recite semiconductors, fabrication, or any semiconductor fabrication steps. Claim 1 recitation of “manufacture plant” is broad enough to encompass simple production lines such as a bakery including a mixing machines and oven machines.
In the bakery example, a mixer is one machine and an oven is another machine. Thus, the baker example involves a plurality of machines. Observing the capacity in volume of a mixer and observing a muffin capacity of an oven are simple observations which can be performed mentally.
In the bakery example, noting previous days production may inform the baker to mix a double batch of muffins with the mixer to make better use of the ovens as a next batch is mixing. This is using historical production data for calculating and simulating, or anticipating, current production tasks. Mixing a double batch makes one batch worth of muffin mix waiting for processing (WIP) in the ovens.
Simple manufacturing plants are not limited to the bakery example that I illustrate. Many other simple manufacturing plants would equally be capable of being calculated and simulated mentally in the human mind.
Claim 1 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
1. A method to simulate operations of a manufacture plant comprising a plurality of machines, …
by the processing device, …

Simulating operations of a plant is a method which can be performed mentally in the human mind. Furthermore, the fact the mental process is applied to a non-specific manufacture plant is a field of use limitation for the respective manufacture plant. See MPEP §2106.05(h).
The recitation “by the processing device” is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.05(f).
Claim 1 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
The analysis under step 2B is the same as under step 2A above because analysis under MPEP §2106.05(h) and MPEP §2106.05(f) does not require a further finding of Berkheimer evidence.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 2 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
2. The method of claim 1, further comprising: receiving an elapsed time function associated with the first machine, wherein the elapsed time function measures a time period a part stays with the first machine while being processed;
calculating, based on the elapsed time function and the record of historical data, an augmented elapsed time function that is defined by the one or more parameters and a quantity relating to parts waiting for processing (WIP);
simulating the operations of the plant based on the augmented capacity function and the augmented elapsed time function; and
generating a production plan for the plant, wherein the production plan comprises at least one of a schedule of parts shipped to the plant, a throughput by the plant, or maintenance schedule of the plurality of machines.
The recited receiving steps are recited broadly enough to encompass mental processes of observation. For example, observing the time period a machine requires to process a step can be made by making a mental observation.
Calculating and simulating a set of processes to generate a proposed schedule, or calculate a throughput, are steps which can be performed as a part of a mental evaluation.
This falls within the mental process grouping of abstract ideas. See MPEP §2106.04(a)(2).
In the bakery example, observing that a muffin recipe requires a bake time of 20 minutes is a mental observation of a time period a part stays with an oven while being processed.
In the bakery example, noting previous days production may inform the baker to mix a double batch of muffins with the mixer to make better use of the ovens as a next batch is mixing. This is using 
In the bakery example, determining that an oven has capacity for 2 trays of 24 muffins and a 20 minute baking time, with 4 minutes required to take processed trays out and refill the oven with new trays is determining a throughput of 48 muffins per 24 minutes, or 2 muffins a minute. This is a simple calculation of throughput which can be performed mentally corresponding to a respective production plan.
Simple manufacturing plants are not limited to the bakery example that I illustrate. Many other simple manufacturing plants would equally be capable of being calculated and simulated mentally in the human mind.
Claim 2 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 2 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 3 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
3. The method of claim 1, wherein the capacity function is measured in terms of one of a number of parts processed per a time unit, a first time period to process a part, or a second time period to process a lot of parts.
The capacity function defined by any of these descriptions remains a measurement which is observable for a human to mentally observe the corresponding number or time period.
This falls within the mental process grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 3 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 3 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 4 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
4. The method of claim 1, wherein the one or more parameters characterizing the first machine comprise an identifier (M) of the first machine, a product (P) processed by the first machine, and a manufacture step (S) employed in processing the product.
Each of these three types of parameters which may characterize a machine are parameters capable of being observed. Observation which can be performed by a human are mental processes. See MPEP §2106.04(a)(2)(III).
This falls within the mental process grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 4 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 4 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.



Claim 5 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
5. The method of claim 1, wherein the one or more parameters characterizing the first machine comprise an identifier (M) of the first machine and a recipe (R) for processing a product, and wherein the recipe (R) uniquely defines a product (P) and a plurality of steps to process the product (P).
Each of these three types of parameters which may characterize a machine are parameters capable of being observed. Observation which can be performed by a human are mental processes. See MPEP §2106.04(a)(2)(III).
This falls within the mental process grouping of abstract ideas. See MPEP §2106.04(a)(2).
In the bakery example, a muffin recipe corresponds with a recipe for processing a product, i.e. a muffin or batch of muffins.
Claim 5 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 5 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 6 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).

6. The method of claim 1, wherein the quantity relating to WIP comprises at least two levels of WIPs.
Consideration of a second level, i.e. high and low WIP, is capable of being considered and observed as a mental process.
This falls within the mental process grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 6 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 6 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 7 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
7. The method of claim 1, wherein the quantity relating to WIP comprises two levels and the two levels comprise a high level and a low level, and wherein the record of historical production data associated with the first machine comprises the high level corresponding to a first period of time associated with a number of WIPs greater than or equal to a determined threshold and the low level corresponding to a second period of time associated with the low level of WIPs associated with a number of WIPs smaller than to a determined threshold.
Consideration of a second level, i.e. high and low WIP, is capable of being considered and observed as a mental process. It is possible to evaluate respective thresholds mentally.
This falls within the mental process grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 7 step 2A(ii):
This judicial exception is not integrated into a practical application because:

Claim 7 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 8 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
8. The method of claim 7, wherein calculating,  based on the record of historical production data, an augmented capacity function that is defined by the one or more parameters and a quantity relating to parts waiting for processing (WIP) comprises: calculating an average capacity function value for the high level of WIPs and the low level of WIPs.
Calculating an average value is a mathematical equation comprising a mathematical concept recited in prose. Furthermore, calculating an average value is a calculation/evaluation capable of being performed mentally in the human mind and thus also a mental process.
This falls within the mental process grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 8 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
by the processing device.
The processing device was discussed above in claim 1. The analysis here is the same. See MPEP §2106.05(f).
Claim 8 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Berkheimer evidence.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 9 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
9. The method of claim 8, further comprising: calculating a ratio function of the augmented capacity function over the capacity function; 
Calculating a ratio is a mathematical equation comprising a mathematical concept recited in prose. Furthermore, calculating a ratio is a calculation/evaluation capable of being performed mentally in the human mind and thus also a mental process.
This falls within the mental process grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 9 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
and storing the ratio function in a storage device.
Storing the calculated result to a storage device is insignificant outputting. MPEP §2106.05(g) last paragraph provides an example of “a final step of storing data” as an example of insignificant outputting.
The recitation “a storage device” is recited at a high-level of generality (i.e., as a generic memory performing generic computer storing functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.05(f).
Claim 9 step 2B:

The claim(s) recite:
and storing the ratio function in a storage device.
MPEP 2106.05(d) states: “iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.” Therefore, storing a calculate result in memory is well-understood, routine, and conventional.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 10 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
10. :
receive a capacity function associated with a first machine of the plurality of machines, wherein the capacity function is defined by one or more parameters characterizing the first machine;
receive a record of historical production data associated with the first machine;
calculate, based on the capacity function and the record of historical production data, an augmented capacity function that is defined by the one or more parameters and a quantity relating to parts waiting for processing (WIP); and
simulate the operations of the plant based on the augmented capacity function.
The receiving, calculating, and simulating steps are substantially similar to claim 1 above and are rejected for the same reasons.
This falls within the mental process grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 10 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
10. A non-transitory machine-readable storage medium storing instructions which, when executed, cause a processing device to: ….
The recitation “storage medium,” “instructions,” and “processing device” are recited at a high-level of generality (i.e., as a generic processor and memory performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.05(f).
Claim 10 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
The analysis under step 2B is the same as under step 2A above because analysis under MPEP MPEP §2106.05(f) does not require a further finding of Berkheimer evidence.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Dependent claims 11-18 are substantially similar to claims 2-9 above and are rejected for the same reasons.

Claim 19 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
19. A system , comprising:
, to:
receive a capacity function associated with a first machine of the plurality of machines, wherein the capacity function is defined by one or more parameters characterizing the first machine;
receive a record of historical production data associated with the first machine;
calculate, based on the capacity function and the record of historical production data, an augmented capacity function that is defined by the one or more parameters and a quantity relating to parts waiting for processing (WIP); and
simulate the operations of the plant based on the augmented capacity function.
Simulating operations of a plant is a method which can be performed mentally in the human mind.
The receiving, calculating, and simulating steps are substantially similar to claim 1 above and are rejected for the same reasons.
This falls within the mental process grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 19 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
19. A system to simulate operations of a manufacture plant comprising a plurality of machines, comprising:
a storage device to store a historical production data; and a processing device, communicatively coupled to the storage device, to:
….
Simulating operations of a plant is a method which can be performed mentally in the human mind. Furthermore, the fact the mental process is applied to a non-specific manufacture plant is a field of use limitation for the respective manufacture plant. See MPEP §2106.05(h).
The recitation “storage device” and “processing device” are recited at a high-level of generality (i.e., as a generic processor and memory performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.05(f).
Claim 19 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
The analysis under step 2B is the same as under step 2A above because analysis under MPEP §2106.05(h) and MPEP §2106.05(f) does not require a further finding of Berkheimer evidence.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Dependent claim 20 is substantially similar to claim 2 above and is rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Scholl, W., et al. “Towards Realization of a High-Fidelity Simulation Model for Short-Term Horizon Forecasting in Wafer Fabrication Facilities” IEEE Proceedings of 2010 Winter Simulation Conf., pp. 2563-2574 (2010) [herein “Scholl”] in view of US patent 7,653,451 B2 Denton, et al. [herein “Denton”].
Claim 1 recites “1. A method to simulate operations of a manufacture plant comprising a plurality of machines.” Scholl title discloses “High-Fidelity Simulation Model for Short-Term Horizon Forecasting in Wafer Fabrication Facilities.” Scholl section 2.3 disclose “Processing time and throughput are modelled through analysis of various equipment internal material flows. Our analysis resulted in five different equipment classes that were derived as summarized in Table 1.” Equipment of different classes are pluralities of equipment of a manufacture plant. The wafer fabrication facility is a manufacture plant. The high-fidelity simulation is a simulation of operations.
Claim 1 further recites “the method comprising: receiving, by a processing device, a capacity function associated with a first machine of the plurality of machines, wherein the capacity function is defined by one or more parameters characterizing the first machine.” Scholl section 2.3 disclose “Processing time and throughput are modelled through analysis of various equipment internal material flows. Our analysis resulted in five different equipment classes that were derived as summarized in Table 1.” Scholl section 3.1 “Processing Time and Throughput” disclose “Multiple data sources are available for processing times and throughput data. Planning data are available from each department or for the whole fab. Other data sources are based on historical analysis for individual 
Claim 1 recites a plurality of times “by a processing device.” Scholl does not explicitly disclose a processing device; however, in analogous art of optimizing a schedule for processing work-in-process (WIP) lots in a manufacturing facility, Denton column 8 lines 8-9 disclose “The system comprises at least one processor or central processing unit (CPU) 10.” A processor is a processing device.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Scholl and Denton. One having ordinary skill in the art would have found motivation to use computer implementation into the system of modeling a wafer fabrication facility for the advantageous purpose of implementing the computer simulation with a representative hardware environment. See Denton column 8 lines 4-26.
Claim 1 further recites “receiving, …, a record of historical production data associated with the first machine.” Scholl section 3.1 “Processing Time and Throughput” disclose “Multiple data sources are available for processing times and throughput data. Planning data are available from each department or for the whole fab. Other data sources are based on historical analysis for individual equipments and processes.” Historical analysis is of historical data.
Claim 1 further recites “calculating, … based on the capacity function and the record of historical production data, an augmented capacity function that is defined by the one or more parameters and a quantity relating to parts waiting for processing (WIP).” Scholl section 3.1 “Processing Time and Throughput” disclose “Multiple data sources are available for processing times and throughput data. Planning data are available from each department or for the whole fab. Other data sources are based on historical analysis for individual equipments and processes.” A throughput and processing time which includes data based on historical analysis is an augmented capacity function based on the historical production data and respective parameters.
Scholl section 2.2 discloses:
An online simulation model also has to be warm-started with the current fab state. This includes (i) WIP waiting to be processed at work center, (ii) WIP currently in process in equipment, including equipment name and start time of lots in the equipment, (iii) lot attributes such as lot identifier, current operation, priority, cumulated cycle time and lot size,
The WIP state information is quantities of parts waiting for processing (WIP).
and simulating, …, the operations of the plant based on the augmented capacity function.” Scholl title discloses “High-Fidelity Simulation Model for Short-Term Horizon Forecasting in Wafer Fabrication Facilities.” Scholl section 2 is titled “Online Simulation Model Features.” Online simulation of the wafer fabrication facilities is simulating the operation of the plant based on the respective capacity functions of respective sub-sections of section 2 discussed above.
Claim 2 further recites “2. The method of claim 1, further comprising: receiving an elapsed time function associated with the first machine, wherein the elapsed time function measures a time period a part stays with the first machine while being processed.” Scholl section 2.3 disclose “To facilitate this modelling, we need raw processing time and throughput data for all equipments and processes in the fab.” Raw processing time data is an elapsed time in the form of a time period that a part stays with a machine while being processed.
Claim 2 further recites “calculating, based on the elapsed time function and the record of historical data, an augmented elapsed time function that is defined by the one or more parameters and a quantity relating to parts waiting for processing (WIP).” Scholl section 2.2 discloses “The remaining processing time of WIPs can be estimated when the start time, current operation, and process definition (EPA) of WIP are available.” The remaining processing time of a WIP is an augmented elapsed time function defined by parameters and quantities of WIP.
Claim 2 further recites “simulating the operations of the plant based on the augmented capacity function and the augmented elapsed time function.” Scholl title discloses “High-Fidelity Simulation Model for Short-Term Horizon Forecasting in Wafer Fabrication Facilities.” Scholl section 2 is titled “Online Simulation Model Features.” Online simulation of the wafer fabrication facilities is simulating the operation of the plant based on the respective capacity functions and elapsed time functions of respective sub-sections of section 2 discussed above.
Claim 2 further recites “and generating a production plan for the plant, wherein the production plan comprises at least one of a schedule of parts shipped to the plant, a throughput by the plant, or maintenance schedule of the plurality of machines.” From the above list of alternatives the Examiner is selecting “maintenance schedule of the plurality of machines.”
Scholl section 1 “Introduction” fourth paragraph discloses:
for engineering and preventive maintenance scheduling. Today, decisions on scheduling of engineering and preventive maintenance events are made based on the actual WIP situation in combination with personnel long-term experiences. Preventive maintenances can thus only be shifted to the end of the restricted time window in case of a high WIP level. With online simulation, preventive maintenance scheduling can be managed more flexibly. The maintenance event can be shifted to an earlier or a later time, depending on the forecasted WIP situation.
Using the online simulation to schedule engineering and preventive maintenance is generating a maintenance schedule for the plurality of machines.
Claim 3 further recites “3. The method of claim 1, wherein the capacity function is measured in terms of one of a number of parts processed per a time unit, a first time period to process a part, or a second time period to process a lot of parts.” From the above list of alternatives the Examiner is selecting “a first time period to process a part.”
Scholl section 3.1 “Processing Time and Throughput” disclose “Multiple data sources are available for processing times and throughput data. Planning data are available from each department or for the whole fab. Other data sources are based on historical analysis for individual equipments and processes.” Throughput is a number of parts processed per a time unit. A processing time is a time period to process a part.
Claim 4 further recites “4. The method of claim 1, wherein the one or more parameters characterizing the first machine comprise an identifier (M) of the first machine, a product (P) processed by the first machine, and a manufacture step (S) employed in processing the product.” Scholl section 2.4 discloses “Each product type is mapped to a unique process route in fab operations. Key attributes of process routes are route name, step name, work center, EPA, batching criteria, recipe, and remaining target cycle time associated with each step.” The product type is a product (P) parameter. The recipe is a recipe (R) parameter for processing a product. Each named step of the route and recipe is a step of a plurality of steps.
Scholl section 2.3 second paragraph discloses “Typically, equipments in the fab are qualified to run certain processes that are uniquely identified by process definition (EPA).” The equipment of the process definitions (EPA) are respectively identified machines.
Claim 5 further recites “5. The method of claim 1, wherein the one or more parameters characterizing the first machine comprise an identifier (M) of the first machine and a recipe (R) for processing a product, and wherein the recipe (R) uniquely defines a product (P) and a plurality of steps to process the product (P).” Scholl section 2.4 discloses “Each product type is mapped to a unique process route in fab operations. Key attributes of process routes are route name, step name, work center, EPA, batching criteria, recipe, and remaining target cycle time associated with each step.” The product type is a product (P) parameter. The recipe is a recipe (R) parameter for processing a product. Each named step of the route and recipe is a step of a plurality of steps.
Scholl section 2.3 second paragraph discloses “Typically, equipments in the fab are qualified to run certain processes that are uniquely identified by process definition (EPA).” The equipment of the process definitions (EPA) are respectively identified machines.
Claim 6 further recites “6. The method of claim 1, wherein the quantity relating to WIP comprises at least two levels of WIPs.” Scholl section 1 “Introduction” fourth paragraph discloses:
One example of online simulation application is for engineering and preventive maintenance scheduling. Today, decisions on scheduling of engineering and preventive maintenance events are made based on the actual WIP situation in combination with personnel long-term experiences. Preventive maintenances can thus only be shifted to the end of the restricted time window in case of a high WIP level. With online simulation, preventive maintenance scheduling can be managed more flexibly. The maintenance event can be shifted to an earlier or a later time, depending on the forecasted WIP situation.
A high WIP level is a level of WIPs. An actual WIP situation which is not a high WIP level is at least a second WIP level. Without loss of generality an actual WIP situation which is not a high WIP level is a ‘low’ WIP level.
Claim 7 further recites “7. The method of claim 1, wherein the quantity relating to WIP comprises two levels and the two levels comprise a high level and a low level.” Scholl section 1 “Introduction” fourth paragraph discloses:
One example of online simulation application is for engineering and preventive maintenance scheduling. Today, decisions on scheduling of engineering and preventive maintenance events are made based on the actual WIP situation in combination with personnel long-term experiences. Preventive maintenances can thus only be shifted to the end of the restricted time window in case of a high WIP level. With online simulation, preventive maintenance scheduling can be managed more flexibly. The maintenance event can be shifted to an earlier or a later time, depending on the forecasted WIP situation.
A high WIP level is a level of WIPs. An actual WIP situation which is not a high WIP level is at least a second WIP level. Without loss of generality an actual WIP situation which is not a high WIP level is a ‘low’ WIP level.
and wherein the record of historical production data associated with the first machine comprises the high level corresponding to a first period of time associated with a number of WIPs greater than or equal to a determined threshold and the low level corresponding to a second period of time associated with the low level of WIPs associated with a number of WIPs smaller than to a determined threshold.” Scholl does not explicitly disclose a threshold for high/low WIP levels; however, in analogous art of optimizing a schedule for processing work-in-process (WIP) lots in a manufacturing facility, Denton column 4 lines 11-17 teach:
monitors WIP levels at each of the manufacturing operations. If the WIP level rises above a certain dynamically defined threshold, then a signal is sent to modify the scheduling system from a fast "rules based" list dispatching rule to an optimization model that seeks to optimize throughput (defined as the volume of workload output by a work center per period of time) and relieve the WIP congestion.
The defined threshold is a threshold which distinguishes between a ‘high’ and a ‘low’ WIP level.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Scholl and Denton. One having ordinary skill in the art would have found motivation to use WIP level thresholds into the system of modeling a wafer fabrication facility for the advantageous purpose “to improve the coordinated dispatching of wafer lots and reticles.” See Denton column 5 lines 22-23.
Claim 10 recites “10. A non-transitory machine-readable storage medium storing instructions which, when executed, cause a processing device.” Scholl does not explicitly disclose a processing device; however, in analogous art of optimizing a schedule for processing work-in-process (WIP) lots in a manufacturing facility, Denton column 8 lines 8-12 disclose “The system comprises at least one processor or central processing unit (CPU) 10. The 10 CPUs 10 are interconnected via system bus 12 to various devices such as a random access memory (RAM) 14, read-only memory (ROM)” A processor is a processing device. The memory is a machine-readable storage medium storing instructions.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Scholl and Denton. One having ordinary skill in the art would have found motivation to use computer implementation into the system of modeling a wafer fabrication See Denton column 8 lines 4-26.
Claim 10 further recites “to: receive a capacity function associated with a first machine of the plurality of machines, wherein the capacity function is defined by one or more parameters characterizing the first machine.” Scholl section 2.3 disclose “Processing time and throughput are modelled through analysis of various equipment internal material flows. Our analysis resulted in five different equipment classes that were derived as summarized in Table 1.” Scholl section 3.1 “Processing Time and Throughput” disclose “Multiple data sources are available for processing times and throughput data. Planning data are available from each department or for the whole fab. Other data sources are based on historical analysis for individual equipments and processes.” A throughput of equipment is a capacity function defined by parameters of the machine.
Claim 10 further recites “receive a record of historical production data associated with the first machine.” Scholl section 3.1 “Processing Time and Throughput” disclose “Multiple data sources are available for processing times and throughput data. Planning data are available from each department or for the whole fab. Other data sources are based on historical analysis for individual equipments and processes.” Historical analysis is of historical data.
Claim 10 further recites “calculate, based on the capacity function and the record of historical production data, an augmented capacity function that is defined by the one or more parameters and a quantity relating to parts waiting for processing (WIP).” Scholl section 3.1 “Processing Time and Throughput” disclose “Multiple data sources are available for processing times and throughput data. Planning data are available from each department or for the whole fab. Other data sources are based on historical analysis for individual equipments and processes.” A throughput and processing time which includes data based on historical analysis is an augmented capacity function based on the historical production data and respective parameters.
Scholl section 2.2 discloses:
An online simulation model also has to be warm-started with the current fab state. This includes (i) WIP waiting to be processed at work center, (ii) WIP currently in process in equipment, including equipment name and start time of lots in the equipment, (iii) lot attributes such as lot identifier, current operation, priority, cumulated cycle time and lot size,
The WIP state information is quantities of parts waiting for processing (WIP).
and simulate the operations of the plant based on the augmented capacity function.” Scholl title discloses “High-Fidelity Simulation Model for Short-Term Horizon Forecasting in Wafer Fabrication Facilities.” Scholl section 2 is titled “Online Simulation Model Features.” Online simulation of the wafer fabrication facilities is simulating the operation of the plant based on the respective capacity functions of respective sub-sections of section 2 discussed above.
Dependent claims 11-16 are substantially similar to claims 2-7 above and are rejected for the same reasons.
Claim 19 recites “19. A system to simulate operations of a manufacture plant comprising a plurality of machines.” 
Claim 19 further recites “comprising: a storage device to store a historical production data; and a processing device, communicatively coupled to the storage device.” Scholl does not explicitly disclose a processing device; however, in analogous art of optimizing a schedule for processing work-in-process (WIP) lots in a manufacturing facility, Denton column 8 lines 8-12 disclose “The system comprises at least one processor or central processing unit (CPU) 10. The 10 CPUs 10 are interconnected via system bus 12 to various devices such as a random access memory (RAM) 14, read-only memory (ROM)” A processor is a processing device. The memories are a storage devices.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Scholl and Denton. One having ordinary skill in the art would have found motivation to use computer implementation into the system of modeling a wafer fabrication facility for the advantageous purpose of implementing the computer simulation with a representative hardware environment. See Denton column 8 lines 4-26.
Claim 19 further recites “to: receive a capacity function associated with a first machine of the plurality of machines, wherein the capacity function is defined by one or more parameters characterizing the first machine.” Scholl section 2.3 disclose “Processing time and throughput are modelled through analysis of various equipment internal material flows. Our analysis resulted in five different equipment classes that were derived as summarized in Table 1.” Scholl section 3.1 “Processing Time and Throughput” disclose “Multiple data sources are available for processing times and throughput data. Planning data are available from each department or for the whole fab. Other data sources are 
Claim 19 further recites “receive a record of historical production data associated with the first machine.” Scholl section 3.1 “Processing Time and Throughput” disclose “Multiple data sources are available for processing times and throughput data. Planning data are available from each department or for the whole fab. Other data sources are based on historical analysis for individual equipments and processes.” Historical analysis is of historical data.
Claim 19 further recites “calculate, based on the capacity function and the record of historical production data, an augmented capacity function that is defined by the one or more parameters and a quantity relating to parts waiting for processing (WIP).” Scholl section 3.1 “Processing Time and Throughput” disclose “Multiple data sources are available for processing times and throughput data. Planning data are available from each department or for the whole fab. Other data sources are based on historical analysis for individual equipments and processes.” A throughput and processing time which includes data based on historical analysis is an augmented capacity function based on the historical production data and respective parameters.
Scholl section 2.2 discloses:
An online simulation model also has to be warm-started with the current fab state. This includes (i) WIP waiting to be processed at work center, (ii) WIP currently in process in equipment, including equipment name and start time of lots in the equipment, (iii) lot attributes such as lot identifier, current operation, priority, cumulated cycle time and lot size,
The WIP state information is quantities of parts waiting for processing (WIP).
Claim 19 further recites “and simulate the operations of the plant based on the augmented capacity function.” Scholl title discloses “High-Fidelity Simulation Model for Short-Term Horizon Forecasting in Wafer Fabrication Facilities.” Scholl section 2 is titled “Online Simulation Model Features.” Online simulation of the wafer fabrication facilities is simulating the operation of the plant based on the respective capacity functions of respective sub-sections of section 2 discussed above.
Dependent claim 20 is substantially similar to claim 2 above and is rejected for the same reasons.
Allowable Subject Matter
Claims 8, 9, 17, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. §101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Scholl, W., et al. “Towards Realization of a High-Fidelity Simulation Model for Short-Term Horizon Forecasting in Wafer Fabrication Facilities” IEEE Proceedings of 2010 Winter Simulation Conf., pp. 2563-2574 (2010) [herein “Scholl”] section 2 teaches an online simulation model which includes “lot release strategy, fab current state modelling, equipment modelling (processing time, throughput, dedication, setup, tool down and dispatch rules), process routes and sampling process (step percent and send ahead wafers).” Scholl section 4.2 teaches comparing WIP levels of different work centers with arrival and departure times of wafers. Scholl fails to teach calculating an average capacity function value for high or low levels of WIPs.
US patent 7,653,451 B2 Denton, et al. [herein “Denton”] column 4 liens 10-17 teaches dynamically adapting scheduling of lot dispatch according to a defined WIP threshold level. Denton fails to teach calculating an average capacity function value for high or low levels of WIPs.
Akhavan-Tabatabaei, R. & Salazar, C. “Effective WIP Dependent Lot Release Policies: A Discrete Event Simulation Approach” IEEE Proceedings of 2011 Winter Simulation Conf., pp. 1971-1980 (2011) [herein “Akhavan-Tabatabaei”] section 2.1 page 1972-1973 teach:
Now we apply the following lot release policy on the initial model. When the WIP level at the lithography toolset (WL) passes the threshold W we drop the arrival rate to zero, otherwise we increase the arrival rate to a recommended value.
The WIP level above the threshold is a ‘high’ level of WIP. The WIP level below the threshold is a ‘low’ level of WIP. These are at least two level of WIP. But Akhavan-Tabatabaei fails to teach calculating an average capacity function value for high or low levels of WIPs.
US patent 6,434,440 B1 Teranishi, et al. [herein “Teranishi”] column 16 lines 13-15 teaches setting “an average value of the capacity data.” However, this set average capacity is not a calculated value for a high/low WIP level. Thus, Teranishi fails to teach calculating an average capacity function value for high or low levels of WIPs.

US 2006/0106477 A1 Miyashita [herein “Miyashita”] teaches using an event-based simulator for determining a production plan. Miyashita paragraph 77 teaches different WIP level quantities being tracked as a part of the mathematical modeling for simulation. But Miyashita fails to teach calculating an average capacity function value for high or low levels of WIPs.
None of the references taken either alone or in combination with the prior art of record disclose “calculating an average capacity function value for the high level of WIPs and the low level of WIPs” in combination with the remaining elements and features of the claimed invention.
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mhiri, E., et al. “A Step Toward Capacity Planning at Finite Capacity in Semiconductor Manufacturing” IEEE Proceedings of 2014 Winter Simulation Conf., pp. 2239-2250 (2014)
teaches
A mixed-integer program optimization of lot trajectories in a 300mm production line.


Examiner respectfully requests, in response to this Office action, support is shown for language added to any original claims on amendment and any new claims. Indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        1 March 2022